Citation Nr: 0618657	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-34 202	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 
70 percent for otitis media.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1944 to June 1946.

2.	On May 31, 2006, the Board was notified by the RO that 
the veteran died in January 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996).  This appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


